October 6, 2016




                                  JUDGMENT
                 The Fourteenth Court of Appeals
                  BETZLER INVESTMENTS, INC., Appellant

NO. 14-15-00998-CV                           V.

      LINDSTROM CLEANING AND CONSTRUCTION, INC., Appellee
                ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on September 2, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.

      We further order that mandate be issued immediately.

      We further order this decision certified below for observance.